PER CURIAM.
These are consolidated appeals from a final judgment and an order awarding attorneys fees entered upon an award in a condemnation proceeding. Over appellant’s objection, the trial court specifically instructed the jury that the jury could properly consider evidence regarding any impairment of access to the property of appel-lee, Mobil Oil Corporation, due to the construction of a median strip by the appellant. This instruction conflicts with the recent holding of the Florida Supreme Court in Division of Administration, State Department of Transportation v. Capital Plaza, Inc., 397 So.2d 682 (Fla.1981), a decision not available to the trial court at the time of trial.
The judgment and order awarding attorneys fees are hereby reversed with directions for further proceedings consistent herewith.
DOWNEY and ANSTEAD, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.